Citation Nr: 9913572	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1937 to 
October 1947 and from December 1951 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran has been rated permanently and totally 
disabled for pension purposes.

3.  The veteran's present disabilities include a residual 
scar caused by a wound to the left ear, degenerative 
arthritis of the lumbar spine, partial hearing loss, age-
related macular degeneration, chronic obstructive pulmonary 
disease, coronary artery disease, emphysema, a history of 
myocardial infarction, a history of substance abuse, and 
nicotine dependence.

4.  The veteran is not bedridden and can feed, dress and 
bathe himself and can respond to the needs of nature 
unassisted.  He does not require the assistance of another 
person to ambulate.  

5.  The veteran does not have a single disability rated 
100 percent disabling and it is not shown that by his 
disabilities that he is substantially confined to his 
dwelling or immediate premises.






CONCLUSIONS OF LAW

1.  The veteran does not require the regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.351 and 3.352 (1998).

2.  The veteran does not meet the requirements for housebound 
benefits.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 
38 C.F.R. § 3.351(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed his claim for special monthly pension in 
October 1996.  At that time, the veteran stated that he 
required the extra benefit of aid and attendance, as he was 
no longer able to perform the personal functions in every day 
living due to his blindness.  At this time the veteran 
submitted an outpatient treatment record from a physician he 
identified as Dr. Paden.  The September 1996 outpatient 
treatment report notes that the veteran needs "perfect 
lighting and large print to read."  It was noted that when 
the veteran comes in from the sun it takes him time to focus.  
Difficulties with distance and identifying detail was also 
noted.  Blindness was not found.

The veteran underwent a VA evaluation to determine his 
housebound status in November 1996.  At that time, the 
veteran contended that he had an inability to perform daily 
living activities.  The examiner noted that the veteran was 
clean-shaven and well hydrated.  It was also noted that the 
veteran was able to ambulate with difficulty.  The veteran 
had a cane but did not use it at that time.  It was reported 
that the veteran fed himself but was unable to prepare meals 
as his sight was poor and he was afraid of "burning his 
apartment down" or "cutting himself."

When asked to describe the restrictions of the veteran's 
lower extremities, the examiner stated that the claimant had 
a history of a broken hip.  He needed to rest after walking 
approximately one block.  When asked to describe the 
restrictions of the spine, the examiner responded that there 
were no restrictions in movement.  In describing the 
claimant's ability to perform self-care, ambulate, travel 
beyond the premises of his home, and what he does during a 
typical day, the examiner indicated that he was unable to 
travel alone outside of his residence.  It was stated that he 
was picked-up six days per week for one meal daily and 
returned to his apartment.  It was also noted the veteran was 
unable to see at night and was dependent on others to read 
his mail, pay his bills, and assist in shopping.  The 
examiner found that the veteran was able to walk without the 
assistance of another person.  

Regarding the disabilities suffered by the veteran, the 
examiner noted impaired vision, a history of a fractured hip, 
ethanol abuse, and nicotine dependence.

In February 1997, the RO requested additional information 
from the veteran.  A series of VA evaluations were performed 
to determine the nature and extent of the veteran's 
disabilities.  In a March 1997 aid and attendance/housebound 
examination, a registered nurse reviewed the veteran's 
condition.  The veteran reported that a driver that he hired 
brought him to the examination.  He purportedly pays the 
driver $10 per day, five days a week, for his driver to take 
him places.  The examiner noted that the veteran was able to 
self-feed and clothe himself and bathe himself without the 
help of others.  It was also noted that the veteran took only 
3 to 4 showers each week because of a fear of falling.  He 
was able to attend to the needs of nature on his own.  
Weakness and wobbling with walking and an unsteady gait was 
noted.  

Regarding the veteran's ability to protect himself from the 
hazards of daily living, the examiner noted that the 
veteran's loss of vision and slow gait would be the biggest 
detriments to his safety in this situation.  In a typical 
day, the veteran went to alcoholic anonymous meetings, then 
lunch, then home, then to the market for groceries and cereal 
for dinner at night.  The veteran's estimated ambulation 
distance was found to be 75 feet.  He used no ambulation 
devices for support, but it was noted the veteran could 
benefit from the use of a cane.  The veteran was found to be 
capable of handling his own financial affairs at that time.

The veteran reported diminished vision since 1960.  When 
asked whether he had been found "legally blind," the 
veteran stated that he is not legally blind and that his left 
eye is still seeing well enough that he cannot be declared 
legally blind.  It was noted that he could drive and had a 
license to drive in the daytime.  He was unable to read 
anything except for large print.  He reported that he could 
not prepare his own meal secondary to his vision loss and 
could not go out at night.  The examiner also noted a history 
of emphysema for the past five years.  He smoked one pack of 
cigarettes per day for approximately 70 years.  A chronic 
cough with phlegm was noted.  A history of chest pain was 
also noted.  The veteran quit alcohol use approximately 3 1/2 
years ago.

Regarding his service-connected disability, the veteran noted 
that he had plastic surgery on his left ear in the military 
when he was involved in a fight and he sustained ear trauma 
secondary to be bitten by another person.  A "shrapnel 
wound" in the right leg was also noted.  A chest X-ray in 
March 1997 had revealed extensive bilateral pulmonary 
interstitial disease with progressive densities in the right 
lung base.  The latter was indicated to be possible 
superimposed acute subsegmental pneumonia.  No neoplasm or 
congestive heart failure was recognized.  The examiners 
initial impression noted a visual impairment of unknown 
etiology, chronic obstructive pulmonary disease with acute 
exacerbation, a purported history of heart attack seven years 
ago, a history of substance abuse, and nicotine dependence.

At the request of the RO, the veteran underwent a complete 
ophthalmologic examination in March 1997.  At that time, the 
veteran noted decreasing vision for the past 5 to 10 years.  
Cataract surgery in the right eye in 1987 was noted.  He 
underwent cataract surgery in the left eye in 1990.  A 
diagnosis of macular degeneration in both eyes was found.

Examination of the veteran's vision revealed that the veteran 
could count fingers at 6 inches with the right eye and had a 
vision of 20/100+ in the left eye.  Extraocular movements 
were normal.  Slit-lamp examination revealed normal 
conjunctiva, clear corneas, and deep, quiet, anterior 
chambers.  A small amount of superior iris atrophy on the 
right, presumably related to his prior cataract surgery, was 
found.  Atrophy age-related maculopathy was seen bilaterally, 
worse on the right.  Age-related macular degeneration and 
pseudophakia was found.  The examiner concluded that the 
veteran's condition would remain "fairly stable for the 
foreseeable future."

In April 1997, the veteran noted disagreement with the 
conclusions reached within the March 1997 VA evaluations.  
Regarding the conclusion that the veteran could feed, clothe, 
and bathe himself without help, the veteran stated that he 
did not believe he said this because it was not true.  He 
noted that the one meal he ate, he ate out and that it was 
prepared for him.  He also noted the coffee he had in the 
morning was also prepared for him.  It was indicated that his 
landlady allowed him no kitchen privileges due to previous 
spillage of coffee grounds.  He also noted that he had to be 
led by a caregiver whenever he was on a sidewalk and on any 
unlevel ground he can not walk.  He did not eat breakfast 
anymore because of the accidents he caused.  It was also 
noted the veteran was paying someone to take care of him 
everywhere he needs to go, including to do shopping, laundry, 
and AA meetings.

In May 1997, veteran stated that he could not perform routine 
activities of daily living.  He stated that he could no 
longer prepare his own meals or make himself a cup of coffee.  
He ate one meal per day and he was forced to eat out.  He 
also noted that he paid someone to do his shopping, laundry, 
and pay his bills.  He noted that he could not write a check.

In June 1997, the RO received two lay statements in support 
of the veteran's claim.  One of these statements was from a 
friend who wrote that she had acted for the veteran in a 
care-giving manner for several years.  It was reported that 
the veteran was unable to do every-day things to maintain an 
average every-day lifestyle.  She indicated that she 
furnished the veteran with at least two meals daily, one bath 
daily, clean laundry, and that she helped him out with his 
bills due to his impaired vision.

The RO also received a second lay statement from an 
individual who had known the veteran for several years.  He 
noted that he had helped the veteran out for approximately 1 
1/2 years.  This person provided transportation for him on a 
daily basis.  It was stated that the it was abundantly clear 
to this person that the veteran was unable to take care of 
himself because of his problems with severely impaired 
vision, emphysema and frequent bouts of severe weakness that 
limited his mobility.

Additional outpatient treatment records were obtained by the 
RO.  They note regular treatment of the veteran's nonservice-
connected disabilities.  In a June 1997 notation, it was 
indicated that on a previous home visit by a VA nurse, the 
veteran tended to "underrepresent" the help he needs.  
Difficulties in treating the veteran due to his continuous 
cigarette abuse was reported.  Treatment of a recent lung 
infection was also noted.  

In April 1997, a VA social worker noted the veteran's service 
officer's belief that the veteran may have led some screening 
staff or the RO to believe that the veteran could do certain 
things for himself at home that he was not able to do.  It 
was also noted that the service representative would send 
paperwork to possibly try to correct any misstatements the 
veteran may have made regarding his abilities as they pertain 
to necessary activities of daily living. 

The RO did receive additional medical information from the 
veteran's service representative, including an assessment 
from senior disabled services.  The report notes a diagnosis 
of alcohol dependence, osteoarthritis, emphysema, and visual 
loss.

Analysis

38 U.S.C.A. § 1521 provides that each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from a nonservice-
connected disability not the result of the veteran's willful 
misconduct shall receive VA pension. 38 U.S.C.A. § 1521(a).  

The veteran in this case is currently receiving a VA pension.  
This section further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance, or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§ 1521 (d)(e) (West 1991).  Provisions of 38 C.F.R. § 
3.351(b), (c), and (d) (1998) implement 38 U.S.C.A. § 1521. 

38 C.F.R. § 3.351(b) defines the need for aid and attendance 
as "helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person." 38 C.F.R. 
§ 3.351(b).  38 C.F.R. § 3.351(c), which is labeled "[a]id 
and attendance; criteria," establishes three alternative 
criteria that constitute helplessness. 38 C.F.R. § 3.351(c).  
The first provision deals with situations where the claimant 
is legally blind, 38 C.F.R 3.351(c)(1), and the second 
provision deals with situations where the claimant is 
confined to "a nursing home because of mental or physical 
incapacity," 38 C.F.R 3.351(c)(2).  The third criterion, 
38 C.F.R. § 3.351(c)(3), directs consideration pursuant to 
38 C.F.R. § 3.352(a), which provides:

The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment. . . . It is not 
required that all of the disabling 
conditions enumerated in this paragraph 
be found to exist before a favorable 
rating may be made. The particular 
personal function which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a 
whole. It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need.

38 C.F.R. § 3.352(a)(1998).

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the U.S. 
Court of Appeals for Veterans Claims (Court) noted the 
following.

First, because the regulation provides 
that the "following" enumerated factors 
"will be accorded consideration," it is 
mandatory for the VA to consider the 
enumerated factors within the regulation.  
Second, because the regulation provides 
that "[i]t is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made," the 
logical inference to be drawn from this 
language, although not explicitly stated, 
is that eligibility requires at least one 
of the enumerated factors be present.  
Third, because the regulation provides 
that "[t]he particular personal function 
which the veteran is unable to perform 
should be considered in connection with 
his or her condition as a whole," the 
logical inference to be drawn from this 
language, again although not explicitly 
stated, is that the "particular personal 
function" refers to the enumerated 
factors. 

Based on the medical records and the most recent VA 
examinations in March 1997, as well as a November 1996 
housebound evaluation, the veteran's statements and those of 
his care-givers, the Board must find that the evidence does 
not show that the veteran's disabilities have rendered him so 
disabled as to be incapable of self-care.  The VA 
examinations of March 1997 do not show the veteran to have 
disabilities which prevent him from feeding, dressing, and 
bathing himself, or performing most other routine daily 
activities.  All of the examination reports of record are 
basically in accord that the disabilities at issue do not 
create such impairment of the upper or lower extremities as 
to render the veteran in need of assistance in the activities 
of daily living.

The veteran's primary contention is that he is unable to 
perform the personal functions required in every-day living 
due to his "blindness."  This contention was made in 
October 1996.  At that time, in support of the veteran's 
claim, the veteran submitted an outpatient treatment record 
which notes not only that the veteran is not blind but that 
he has the capability of reading in large print.  While the 
veteran clearly has a serious vision impairment, it cannot be 
said that the veteran is "blind" for VA purposes.  Under 
38 C.F.R. § 3.351(c)(1), a veteran is found to be in need of 
aid and attendance benefits when he is blind, or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  In this case, based on the VA 
ophthalmologic examination of March 1997, the veteran has the 
ability to count fingers at 6 inches on the right eye and has 
20/100+ vision in the left eye.  This clearly does not meet 
the criteria for aid and attendance benefits under 38 C.F.R. 
§ 3.351(c)(1).  

It has also been contended that a combination of symptoms, 
including the veteran's difficulties with the vision, 
emphysema, and a series of other disabilities render him 
unable to protect himself from the hazards and dangers of 
daily living.  Unlike the question of whether the veteran can 
mechanically and successfully perform the activities of daily 
living, there is evidence both for and against this theory of 
entitlement.  The favorable evidence in support of this claim 
includes the veteran's statements and those people who take 
care of him, the outpatient treatment record of June 1997, 
which notes that the veteran tended to underrepresent the 
help he needs, and the medical evidence which notes numerous 
difficulties.  In contrast to this evidence, the Board must 
find that the greater weight must be assigned to the March 
1997 VA medical opinions and the November 1996 housebound 
evaluation.  

While the physician that performed the November 1996 
housebound evaluation did not specifically indicate whether 
daily skilled services were, or were not, indicated, this 
medical opinion, noting that the veteran was able to walk 
without the assistance of another person, noting no 
restrictions in movement, and that the veteran was able to 
take care of himself in the activities of daily living does 
not support the veteran's claim.  While it is clear he 
suffers from numerous serious disabilities, the fact remains 
that the veteran is capable of attending to his own needs.  
The fact that the veteran requires help to attend meetings 
and cannot drive a car at night does not, in and of itself, 
support the conclusion that he requires the need for aid 
attendance of another person.  As noted within 38 C.F.R. 
§ 3.351(b), the need for aid and attendance means 
"helplessness" or being so nearly helpless as to require 
the regular aid and attendance of another person.  The fact 
that the veteran is able to attend AA meetings and organizes 
his life with the help of others supports the conclusion that 
the veteran is not helpless. 

The veteran has contended that he cannot prepare his own food 
secondary to his vision loss.  However, the veteran has also 
indicated that he is able to read in large print.  He has 
been found to be capable of handling his own financial 
affairs and ambulates without the use of a cane.  The VA 
examiner's notation that the veteran can "come and go as he 
wishes" does not support the conclusion that the veteran is 
helpless.  While the lay of his care providers has been 
considered, this determination ultimately involves a medical 
determination.  Consequently, the Board has given the medical 
opinions of record great weight.  Significantly, no competent 
health care provider, a doctor or nurse, has concluded that 
the veteran is so "helpless" as to required aid and 
attendance as defined within pertinent VA regulations.  
Accordingly, based on the evidence cited above, the Board 
cannot find that the veteran is entitled to aid and 
attendance benefits.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent (without resort to individual 
unemployability) the veteran has an additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or is permanently housebound by 
reason of disability or disabilities.  Housebound means 
substantially confined to his dwelling and the immediate 
premises.  38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 
3.351(d) (1998).

The threshold requirement for special monthly pension under 
the housebound rate is that the qualified veteran have a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities.  38 C.F.R. § 3.351(d) 
(1998).  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Based on 
even a liberal reading of the Schedule for Rating 
Disabilities, the veteran does not have a disability rated as 
100 percent disabling.  This determination has considered all 
of the veteran's disabilities, including, but not limited to, 
degenerative arthritis of the lumbar spine, partial hearing 
loss, age-related macular degeneration, chronic obstructive 
pulmonary disease, coronary artery disease and emphysema.  In 
addition, based on the conclusions reached above, the 
evidence does not show that the veteran is permanently 
housebound as the veteran is not substantially confined to 
his dwelling or the immediate premises as discussed in the 
preceding paragraphs.

The Board has considered argument prepared by the veteran's 
representative in January and March 1999.  In March 1999, the 
veteran's representative contended that if the Board did not 
find the veteran was entitled to, at minimum, housebound 
benefits, it was requested that the case be remanded to the 
RO for further development.  It was noted that while the 
veteran's vision was currently evaluated at 60 percent 
disabling, the veteran's pulmonary condition had not been 
evaluated under the new criteria.  Therefore, it was 
contended that a pulmonary function test must be performed to 
evaluate the veteran's claim appropriately.

The VA has a duty to assist the veteran in the development of 
his well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§  3.103 and 3.159 (1998).  That duty 
includes obtaining medical examinations that are indicated by 
the facts and circumstances of the individual case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  38 C.F.R. § 3.326 
(1998) authorizes a VA examination where there is a 
"reasonable possibility of a valid claim."  In this case, 
the veteran has undergone extensive VA evaluations to 
determine the nature and extent of his disabilities.  In 
March 1997, it was noted that the veteran had emphysema for 
five years with a chronic cough and phlegm.  It was also 
noted the veteran smoked one pack of cigarettes per day.

In September 1996, the schedule of ratings for the 
respiratory system was modified.  61 Fed. Reg. 46720 
(September 5, 1996).  The Board cannot find a basis to remand 
the veteran's case to the RO for an additional evaluation 
based on this change.  It is important to note that the issue 
before the Board is not the exact nature and extent of the 
veteran's emphysema but whether this condition causes the 
veteran to be either housebound or in the need of aid and 
attendance.  The Board finds that it can make this 
determination based on the current evidence of record.  
Accordingly, an additional VA evaluation is not required.  
The most recent evidence of record, including the March 1997 
VA examinations, would not support the conclusion that the 
veteran could be rated as 100 percent disabled for emphysema 
under the new or old criteria or due to his vision 
difficulties (the veteran's two primary difficulties at this 
time).  Accordingly, an additional VA evaluation is not 
warranted.


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or on account of housebound 
status is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

